UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4570


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEVONTE L. JOHNSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:19-cr-00049-MHL-1)


Submitted: June 8, 2020                                           Decided: July 1, 2020


Before GREGORY, Chief Judge, and DIAZ and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Patrick L. Bryant, Appellate Attorney,
Valencia D. Roberts, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. Kenneth Ray Simon,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Devonte L. Johnson pled guilty to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2018). The district court sentenced Johnson within his

advisory Sentencing Guidelines range to 57 months’ imprisonment. Johnson’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious grounds for appeal but questioning whether Johnson’s sentence is reasonable.

We affirm.

       We review a sentence for reasonableness under a deferential abuse of discretion

standard. Gall v. United States, 552 U.S. 38, 41, 51 (2007). We first examine the sentence

for procedural error, which includes “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a) [(2018)] factors, selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence—including an explanation for any deviation

from the Guidelines range.” Id. at 51. We then review the substantive reasonableness of

the sentence, “tak[ing] into account the totality of the circumstances.” Id. “Any sentence

that is within or below a properly calculated Guidelines range is presumptively

[substantively] reasonable. Such a presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014) (internal citation omitted).

       Our review of the record reveals no significant procedural or substantive errors. The

district court accurately calculated the Guidelines range, accorded the parties an

opportunity to argue for an appropriate sentence, and allowed Johnson to allocute. Johnson

                                              2
moved for a downward departure or variance, arguing that the application of two

enhancements to his base offense level overstated the seriousness of his conduct and,

similarly, that his criminal history category overrepresented the seriousness of his criminal

history. The district court thoughtfully considered Johnson’s arguments and, while it

denied Johnson’s motion, sentenced him within both the properly calculated Guidelines

range and the slightly lower range for which Johnson advocated. On appeal, Johnson also

questions whether the court adequately took into account his history and characteristics.

However, the district court explicitly credited Johnson for his demonstrated desire to

provide for his children and treat his drug addiction, imposing a lighter sentence than the

one Johnson received for a similar offense in state court. Johnson therefore fails to rebut

the presumption that his within-Guidelines-range sentence is substantively reasonable. See

Louthian, 756 F.3d at 306.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Johnson, in writing, of the right to petition the

Supreme Court of the United States for further review. If Johnson requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Johnson.




                                             3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4